        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JANICE HARGROVE WARREN                                                              PLAINTIFF


 v.                                  No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                         DEFENDANTS



PLAINTIFF'S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT
              OF THEIR MOTION FOR SUMMARY JUDGMENT

       A. FACTUAL BACKGROUND

       This matter is an employment discrimination/breach of contract case. In an unlikely turn

of events PCSSD Superintendent Jerry Guess was terminated on July 18, 2017. The District's

new Board, six months in its infancy, didn't like his handling of then, 36-year desegregation

lawsuit. Dkt. No 40-20, Guess' Letter to Keller. Janice Warren, a Black female, was asked to

assume the District's leadership role. She was PCSSD's first female to lead the District and the

third Black to hold the office of Interim Superintendent.

       On or about August 24, an irate Mills parent called Dr. Warren and complained about the

inequitable construction of Mills High School's athletic facility in the predominately Black

community as compared with the Robinson Middle School athletic facility in a predominately

White community. After assessing the validity of the complaint, Dr. Warren notified each Board

member and scheduled each for a viewing of the video footage that compared the two athletic

facilities. Dkt. No 40-12, p. 68, lines 8- p. 69, line 8, Deposition of Janice Warren ("Warren

Deposition"). With the District's Attorney, Sam Jones, she began a proactive process of

notifying, correcting, and minimizing as much as possible more than a twenty-million-dollar act




                                                 1
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 2 of 15




of racial injustice to the predominately Black community within the District. Chief Judge Price

Marshall commended the District on its proactive notification to the Court of the problems. Dkt.

No 40-12, pp. 120, line 18, p. 121, Warren Deposition.

       Seven days after the Court was notified of the inequities by the filing of an updated status

report and four days after the status hearing in Federal Court, Linda Remele, the White female

Board President, began on September 12, 2017, at the Board's meeting, a campaign to discredit

and taint Janice Warren's impeccable professional history. Dkt. No 40-65. At the same time, the

Board determined that it would commence a search for a permanent superintendent. Dkt. No 40-

75, Minutes Sept. 12, 2017; Complaint ¶ 22.

       Dr. Warren applied for the position of PCSSD Superintendent in early 2018. On March

27, 2018, Ray and Associates presented nine individuals, included Dr. Warren, two Black

females and seven men -- three White and four Black, screened as Top Candidates. Dkt. No 40-

22, Image of Nine Top Candidates. These satisfied PCSSD's ten qualifications and were

recommended to the PCSSD Board for interviews. Dkt. No 40-21, Superintendent Search Ad.

       On March 27, 2018, the PCSSD Board selected three males, two Black and one White,

for final interviews. Dkt. No 40-43, Board Minutes dated March 27, 2018; Dkt. No 40-7, PCSSD

Personnel Policies for Certified Staff (2017-2018) ("Personnel Policies 2017-2018"). In

violation of her contract rights and its own policies, the Board did not accord her a hiring

preference, did not invite Dr. Warren to interview, and did not evaluate her performance as

Interim Superintendent. Dkt. No 40-9, Remele's Deposition at p. 133, lines 9-24.

       Dr. Warren filed a charge with the EEOC and, thereafter, received her right to sue letter.

Within the 90-day filing period, Dr. Warren filed her action with this Court under Title VII,

Sections 1981, 1983. Later, her Complaint was amended to add a State law breach of contract




                                                 2
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 3 of 15




claim. Defendants, PCSSD and six of the seven-member Board, filed their Motion for Summary

Judgment on August 12, 2020, and with permission of this Court have supplemented their Brief

in Support of the Motion to address Dr. Warren’s State law breach of contract claim. Dr. Warren

tenders this Brief in Opposition to Defendants’ motion.


             B. MOTION FOR SUMMARY JUDGMENT: THE APPLICABLE STANDARD

       PCSSD and its Board of Education ("Board"), both in their official and individual

capacities, are defendants in this Title VII, §§ 1981 and 1983 employment discrimination and

breach of contract case. Defendants have moved this Court to grant them judgment as a matter

of law pursuant to Federal Rule of Civil Procedure ("Fed. R. Civ. Pro.") 56.

       The court shall grant summary judgment if the movant shows that there is no genuine

       dispute as to any material fact and the movant is entitled to judgment as a matter of law.

       The court should state on the record the reasons for granting or denying the motion.

Fed. Civ. Proc. Rule 56(a).

       The applicable substantive law is the source of and identifies those facts that are material.

If the parties dispute facts that "affect the outcome of the suit under the governing law," the

motion must be denied. Anderson v. Liberty Lobby, Inc, 477 U.S. 242, 248, 106 S.Ct. 2505

(1986). Defendants must provide a properly supported motion with admissible evidence; only

then is the Plaintiff required to go beyond her allegations with "'any significant probative

evidence tending to support the complaint.'" Id., at 249, internal citations omitted. Summary

judgment is only proper for the Defendants if, with admissible evidence, they demonstrate that

Plaintiff Janice Warren's contract claims have no basis in fact. Wright, Miller & Kane, 10A Fed.

Prac. & Proc. Civ. § 2727.1 (4th ed. 2020) ("Fed. Prac. & Proc. Civ."). This Court may only

grant summary judgment if "'the moving party has established his right to a judgment with such




                                                  3
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 4 of 15




clarity as to leave no room for controversy and the non-moving party is not entitled to recover

under any discernible circumstances.'" LeCroy v. Dean Witter Reynolds, Inc, 585 F.Supp. 753

(E.D. Ark. 1984) (emphasis added), quoting, Butler v. MFA Life Insurance Co., 591 F.2d 448,

451 (8th Cir.1979). See also Adickes v. S.H. Kress & Co., 398 U.S. 144, 90 S.Ct. 1598, 26

L.Ed.2d 142 (1970) (reversing, pointing out that the moving parties' submissions had not

foreclosed the possibility of the existence of certain facts from which a jury could infer that there

had been a meeting of the minds).

       C. DR. WARREN AND PCSSD WERE BOUND TO AN ENFORCEABLE CONTRACT.

       Arkansas law provides that general contract law applies to teacher, and, therefore,

certified employment contracts and ambiguities are to be construed against the drafts-person.

Helena-W. Helena Sch. Dist. No. 2 v. Randall, 32 Ark. App. 50, 53, 796 S.W.2d 586, 587

(1990); Maddox v. St. Paul Sch. Dist., 16 Ark. App. 112, 113, 697 S.W.2d 130, 131 (1985). Dr.

Warren’s Interim Superintendent contract involved the exchange of promises. Both, Dr. Warren

and PCSSD, provided consideration for the other's promises. Dr. Warren promised to undertake

and perform the delineated duties and responsibilities and PCSSD promised to pay and otherwise

support Dr. Warren. PCSSD Personnel Policies for Certified Staff (2017-2018) ("Personnel

Policies 2017-2018") were incorporated into Dr. Warren's contract with PCSSD and provided

additional consideration for her undertaking. Ark. Code Ann. § 6-17-204(a) (2017). These

policies are binding on both parties. Ark. Code Ann. § 6-17-204(a) (2018).

       As a matter of contract law, PCSSD custom, and fair dealing, the Board had a duty of

substantial compliance with its declared policy to prefer internal candidates when selecting the

three finalists and in selecting the person to be offered the position of Superintendent. McElroy

v. Jasper School Dist., 617 S.W.2d 356, 273 Ark. 143 (Ark. 1981) (recognizing the principle of




                                                  4
           Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 5 of 15




substantial compliance in the context of a probationary teacher) (emphasis added); Helena-West

Helena School Dist. No. 2 v. Randall, 796 S.W.2d 586, 32 Ark.App. 50 (Ark. App. 1990).

          Dr. Warren was an internal certified candidate for the 2018 position of PCSSD

Superintendent. The Board had a contractual duty to determine if Dr. Warren was entitled to a

preference in their consideration of the individuals selected for interviews as finalists.

The granting of preference was within the Board's discretion. If the Board abused its discretion,

it failed to satisfy its obligation of substantial compliance with its policies. Leola School District

v. McMahan, 289 Ark. 496, 712 S.W.2d 903 (1986). An abuse of discretion must be established

with clear and convincing evidence. A board's decision that is not supportable on any rational

basis is arbitrary, capricious, and discriminatory and fails to satisfy its duty of substantial

compliance with its policies. Lamar Sch. Dist. No. 39 v. Kinder, 278 Ark. 1, 642 S.W.2d 885

(1982).

                   D. PCSSD’s Certified Staff Policies Are Applicable to Superintendents

          Only a Board of Directors is authorized to hire a superintendent. Ark. Code Ann. § 6-13-

620(5)(A)(i)(a) (2018). Defendants argue that the Board's failure to follow its own policy was

not a breach of contract because the Board is not subject to its Promotion and Transfer Policy

when it administrates the hiring of a superintendent. (Defs. Brief, Dk. No. 70, pp. 5-7).

However, Defendants' argument that the Board is not bound by its policies misses the mark.

Arkansas Law mandates that Boards of Directors must “Enact, enforce, and obey school district

policies” (Ark. Code Ann. § 6-13-620(4) (2018)) and “Employ staff, including a superintendent

of schools to oversee the day-to-operations of the school district.” Ark. Code Ann. § 6-13-

620(5)(A)(i)(a) (2018). "Superintendents and assistant superintendents may be employed under

contract terms and conditions that incorporate all elements prescribed by the State Board of




                                                   5
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 6 of 15




Education." Ark. Code 6-13-620(5)(A)(i)(c) (2018). Most importantly, the statute further

provides that “The employment contract shall . . . Incorporate all personnel policies adopted by

June 30 to be in effect on July 1 of the following employee contract year subject to the

requirements and exceptions contained in §§ 6-17-204 and 6-17-205.” Ark. Code Ann. § 6-13-

620(5)(A)(i)(b)(2)(emphasis added). The cited statutory references further delineate the Board’s

obligation when hiring a superintendent:

               The personnel policies of all school districts shall be considered to be

               incorporated as terms of the licensed personnel contracts and shall be

               binding on the licensed personnel and the school district.

Ark. Code Ann. § 6-17-204(a)(2018) (emphasis added). Section 6-17-205 isn’t relevant to the

issues addressed herein; however, section 6-17-204 is. The title to section, § 6-17-204(a),

“Incorporation into Teachers’ Contracts,” suggests that it is limited to Teachers. But, the first

subsection references “licensed” personnel and not teachers and subsection 6-17-

204(c)(2)(B)(ii)(b) distinguished those “continuing contract employees” that are subject to The

Teacher Fair Dismissal Act of 1983 from those who are continuing contract employees and not

subject to The Teacher Fair Dismissal Act of 1983, reinforcing the broad applicability of § 6-17-

204(a) to all licensed personnel. Furthermore, the scope of “licensed personnel” is illustrated in

Ark. Code Ann. § 6-17-301(a)(1), Employment of Licensed Personnel:

       A school district board of directors may employ superintendents, deputy superintendents,

       assistant superintendents, and high school principals, as well as department heads,

       coaches, teachers, and other licensed personnel by written contract for a period of time

       not more than three (3) years.

Id. (emphasis added).




                                                 6
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 7 of 15




       PCSSD’s Personnel Policies are the only personnel policies applicable to

licensed/certified personnel including the Superintendent. “[E]ffective July 1, 2016. After July 1,

2016, the written policies contained herein are the sole and only personnel policies for certified

employees of PCSSD.” Personnel Policies, p. 4, Plaintiff’s Exhibit 1; see also deposition of Paul

Brewer, PCSSD Assistant Superintendent for Personnel 2009-2019, Dkt. No. 40-31, p.11, line 22

– p. 12, line 5. Contrary to the Defendants’ argument, the statutory directions for employing

licensed or certified personnel reveal a consistent thread: a district’s personnel policies are

included in the contracts of licensed/certified personnel, including the contracts of

superintendents and interim superintendents.

               1. The Board had a duty to substantially comply with its policies.

       Regardless of the "body," department, or division that has the responsibility of

"administrating" the processes of hiring for PCSSD, the contract rights of certified employees

must be honored. These rights were not nullified by the fact that PCSSD's Board rather than HR

is tasked with making the hiring decision. The Board's failure to adhere to its policies was not

only a breach of contract but also provides an inference of discrimination. With regard to Dr.

Warren’s application for Superintendent, the Board did not substantial comply with its policies.

Ark. Code Ann. § 6-17-204(a) (2018). McElroy v. Jasper School Dist., 617 S.W.2d 356, 273

Ark. 143 (Ark. 1981) (recognizing the principle of substantial compliance); Helena-West Helena

School Dist. No. 2 v. Randall, 796 S.W.2d 586, 32 Ark.App. 50 (Ark. App. 1990).

       When Dr. Warren applied for the position of Superintendent, her employment contract as

Interim Superintendent included the Personnel Policies and pursuant thereto she was granted

three rights raised in the amended complaint in this action: 1) a hiring preference, 2) a right to an




                                                  7
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 8 of 15




interview based on PCSSD-custom, and 3) a right to an evaluation of her work as Interim

Superintendent before “any extension” of her contract. Ark. Code Ann. § 6-17-204(a) (2017).

                       a. The hiring preference

       The Personnel Policies provide in pertinent part:

                       PROMOTION AND TRANSFER POLICY

               The general policy of the District is to employ the most able and best qualified

               persons with the proper credentials for all positions. However, PCSSD favors

               promotions from within so that where, in the opinion of the administration,

               ability, qualifications, and credentials of an existing employee are equal to those

               of an outside applicant, the existing employee will be favored for promotion.

               Normally this will be accomplished by licensed employees within the District

               being extended the advantage of first consideration for promotion.

Personnel Policies, p. 115. Because PCSSD favored promotions from within, the Board was

required to determine if Dr. Warren’s “ability, qualifications, and credentials” were equal to the

eight external candidates included among the nine Top Candidates recommended and presented

by Ray and Associates on March 27, 2018. To substantially with its Policy, the Board needed to

review its policy, determine its applicability, and assess Dr. Warren’s relative comparison to any

selected external candidate. When the Board selected the three male external candidates for

interviews, their abilities, qualifications, and credentials should have been reviewed and

compared with Dr. Warren’s application to assess her candidacy vis-à-vis their relative abilities,

qualifications, and credentials of the three external candidates. See, the Candidate Comparison

Chart, Dkt. 40-23. The Board failed to make a colorable attempt to comply with its policy.




                                                  8
         Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 9 of 15




       Alicia Gillen and Shelby Thomas testified that the Board did not discuss its Personnel

Policy as part of its deliberations. Gillen Deposition, p. 85, line 1 – p. 86, line 10 (Dkt. 40-10);

Thomas Deposition, p. 39, line 11 – p. 40, line 1 (Dkt. 40-32). All seven Board members

objected to the need, if any, to grant Dr. Warren a preference or that a preference was required.

Dkt. No. 40-68, question 12b. Indeed, Dr. Remele admits that the comparison of candidates only

occurred among the three external candidates selected for interviews. When asked for evidence

that Dr. McNulty was superior to Dr. Warren, Dr. Remele testified:

       14 Q      And so, you are saying that his experience in

       15 multi-cultural education exceeded that of Doctor

       16 Warren? Is that what you are saying?

       17 A      If you will go back to the fact that Doctor

       18 Warren was not interviewed at that point in time. She

       19 was in the nine. At this point, we are comparing him

       20 with the other people that interviewed in a

       21 face-to-face interview.

Remele Deposition, Dkt. 40-9, p. 117, lines 12-21. No comparison of Dr. Warren’s abilities,

qualifications, and credentials occurred. The Board only assessed the abilities, qualifications,

and credentials of the three external candidates. Board member Shelby Thomas determined

candidate superiority among the nine Top Candidates based on the brief video presentations, “not

necessarily what is documented on paper.” Thomas Deposition, p. 43, line 1 – 13 (Dkt. 40-32).

The Board had a statutory duty to substantially comply with its Personnel Policies. It did not.

The Board’s failure to review its policy and to examine the Dr. Warren’s ability, qualifications,

credential relative to those of the external candidates selected is not supportable on any rational




                                                  9
        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 10 of 15




basis and failed to satisfy its duty of substantial compliance with its policies. Lamar Sch. Dist.

No. 39 v. Kinder, 278 Ark. 1, 642 S.W.2d 885 (1982).

                       b. The Board did not interview Dr. Warren for the position of
                          Superintendent and failed to substantially comply with the District’s
                          employment custom for qualified internal candidates.

       Both prior to and after Dr. Warren’s 2018 application for the superintendency, PCSSD

maintained a custom that granted certified or qualified internal applicants an interview. Paul

Brewer, Asst. Super. Personnel, 2009-2019, Deposition, p. 12, line 6-25 (Dkt. No. 40-31). See

also Darrick Williams’ emails reflecting the custom in 2020 (Dkt. No. 40-30). The Board did

not substantially comply with this long-term custom. Defendants may reply that Dr. Warren’s

video presentation was an “interview.” This assertion is inconsistent with the description of the

presentation of the videos by Ray and Associates, the company hired to handle and manage the

screening of candidates. In point of fact, the video presentation was implemented to assist the

Board in determining those to be invited for interviews. See The Consensus Building Matrix:

General Information, Purpose and Direction, ¶ 1; see also Ray & Associates description of Stage

4, March 27, 2018, video review as the Candidate Presentation to select candidates for

interviews. Dkt. No. 40-5.

                       c. The Board did not substantially comply with its statutory duty or its
                          Policy to evaluate Dr. Warren’s performance as Interim
                          Superintendent.

       A school district’s board of directors is required to evaluate its superintendent annually

but no less "often than prior to any extension of his or her employment contract." Ark. Code 6-

13-620 (2017) (emphasis added). Similarly, Board Policy 1.7.P: Powers and Duties of the

Board provides that




                                                 10
        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 11 of 15




       The Board shall concern itself primarily with the broad questions of policy as it exercises

       its legislative and judicial duties. The administrative functions of the District are

       delegated to the Superintendent who shall be responsible for the effective administration

       and supervision of the District. Some of the duties of the Board include:

       ....

       4. Conducting formal and informal evaluations of the Superintendent annually or no less

       often than prior to any contract extension . . . .

PCSSD Board Policy 1.7P (4) (11/14/17) (https://www.pcssd.org/board-policies--150)(last

viewed 10/29/2020). The Personnel Policies contain both broad general provisions regarding

evaluation and assessment of licensed/certified employees and detailed, specific evaluation tools

for teachers (TESS) and building level administrators (LEADS). Neither TESS nor LEADS is

applicable to the evaluation of a superintendent or an interim superintendent. The broad general

policy statement is applicable to all licensed/certified personnel. The Personnel Policy states:

       PERSONNEL POLICIES GOALS

       The Board recognizes that a dynamic and efficient staff is necessary for maintenance of a

       quality school system. The Board’s specific personnel goals are:

       (4)     To conduct an employee appraisal program that will contribute to the continuous

       improvement of staff performance.

Personnel Policies, Evaluation, p. 5.

       Dr. Warren’s Interim Superintendent contract ran from July 18, 2017, to June 30, 2018.

At the end of her tenure as Interim Superintendent or upon termination of the Interim

Superintendent for cause, Dr. Warren was entitled to return to her position as Asst. Super. or

another position upon mutual agreement.




                                                  11
        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 12 of 15




            Return to Previous Position. Upon the expiration of this Agreement, or in

       the event of the termination of this Agreement, the parties hereto here by agree that

       Interim Superintendent shall return to her position as Assistant Superintendent for Equity

       and Pupil Services, or such other position in the District as the parties may mutually

       agree.

Warren’s Interim Superintendent Contract, p. 4, ¶ 14 (Dkt. 40-10). On May 4, 2018, Dr. Warren

executed an agreement to serve as Asst. Super. for the 2018-2019 school year or 244 days.

Plaintiff’s Exhibit 2. Dr. Warren’s employment contract with the District was extended by that

May 4, 2018, agreement through the 2018-2019 school year. Arkansas Law imposed a duty on

PCSSD’s Board to evaluate Dr. Warren prior to May 4, 2018, the date her employment contract

extended. Dr. Remele acknowledged that Dr. Warren was entitled to an evaluation but was not

given one; the matter was not placed on a Board agenda. Remele Deposition, June 4, 2019,

Beasley v. McNulty, Case No. 4:18-cv-508-DPM, pp. 39 – 41 (Dkt. No. 40-61).

       Now, Defendants argue that the Board provided feedback throughout the year and,

therefore, no breach occurred. The Defendants invite an inference that Board substantially

complied with its statutory obligation of providing an evaluation by giving “feedback.” The

purported feedback was not a colorable attempt to comply with the duty to evaluate.

       Using Dr. McNulty’s 2018-2019 Superintendent Evaluation as guide for determining

compliance the broad policy goal of the Personnel Policy, the Board’s “feedback” falls woefully

short of compliance with the duty to evaluate Dr. Warren. Dr. McNulty was rated in three broad

categories with descriptors defining the details of the broad category. Dr. McNulty was provided

a written copy of the evaluation signed by each member of the Board. Plaintiff’s Exhibit 3, p. 6.

The broad categories were:




                                               12
        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 13 of 15




        I.      Educational Leadership: The superintendent provides leadership and direction to

                PCCSD that is based on desired student achievement.

        II.     District Management: The superintendent demonstrates effective planning and

                management of district administration, finances, personnel, and operations.

        III.    Board & Community Relations: The superintendent maintains a positive and

                productive relationship with the board and the community.

Plaintiff’s Exhibit 3, pp. 1-5.

        Unlike Dr. McNulty’s experience, on September 12, 2017, Dr. Warren was confronted

with a recitation of allegations by Dr. Linda Remele; on November 14, 2017, Dr. Warren was

invited to join an Executive Session and was verbally attacked with oral allegations by the two

white female members of the Board as the nine men sat silently along the sides of the conference

table. Dr. Warren was not given a written list of the purported concerns, no advance notice of

the allegations was provided, the allegations were not investigated by the women before being

asserted. Dr. Warren was not given an opportunity to respond to the allegations. Twelve months

later, after this suit was filed, two undated and unsigned lists of allegations were delivered to Dr.

Warren as part of the individual Defendants’ response to a Request for Document Production, an

unlike location for the good faith feedback on one’s performance. Subsequent investigations

reveal that most of the allegations were unfounded. See, Response to Remele’s Document Dkt.

40-65 and the Evidentiary Evaluation of Remele’s List Dkt. No. 40-45. Ms. Gillen later

admitted she lacked personal knowledge of some of the incidents on her list of nine accusations

and demonstrated that she did not understand Dr. Warren’s job responsibilities. Gillen was,

therefore, was unqualified to evaluate Dr. Warren’s performance. See Dkt. No. 40-10, Gillen’s

Deposition, p. 16, line 5 - p. 25, line 24, p. 105, line 13 - p. 107, line 17, p.110, line 25 - p. 113.




                                                   13
        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 14 of 15




No investigation was made by the full Board or a Board Committee before or after the

accusations were vehemently hurled at Dr. Warren on November 14, 2017. The accusations are

those of Linda Remele and Alicia Gillen. The remaining members’ indifference to Dr. Warren’s

rights is implied from their silence. See, e.g., Maxwell v. Southside Sch. Dist., 273 Ark. 89, 90,

618 S.W.2d 148, 148 (1981) (the court compares the stated goals of the personnel policy with the

procedure followed by the board and concluded that no colorable attempt at complying with the

personnel policy was made). Dr. Warren’s feedback did not address her educational leadership,

or district management, or community relations. Dr. Remele and Ms. Gillen accused her of not

communicating with the Board because Dr. Warren did not provide status reports and other legal

documents to the Board when Board-history indicates that the Board had no expectation of

receiving that information because the prior Superintendent did not share the information with

the Board. Moreover, Dr. Warren involved the Board in the assessment of the Mills High School

inequities, emailed the proposed Supplemental Status Report before filing, and kept the Board

updated on the issue as the investigation progressed.

               2. Dr. Warren’s Damages

       The Board’s failure to provide Dr. Warren with a good faith assessment of her

performance puts her at risk in seeking future employment as a superintendent and results in a

severe blemish on her exceptional performance as a PCSSD employee, including her tenure as

Interim Superintendent. The failure to assess Dr. Warren’s entitlement to a hiring preference and

the failure to grant her an interview were rights that must be measured by her expectation

interest, the value of being appointed Superintendent for a reasonable time. These are valuations

that juries are expect to make in our system of law.

                                             CONCLUSION




                                                 14
        Case 4:19-cv-00655-BSM Document 83 Filed 10/29/20 Page 15 of 15




       PCSSD and its Board failed to substantially comply with its policies and thereby

breached the employment contract with Dr. Warren. Plaintiff asks this Court to deny Defendants’

Motion for Summary Judgment on not only Dr. Warren’s breach of contract claim but her other

claims as previously requested. Plaintiff requests that she be awarded her attorney’s fees and all

other legal and equitable relief to which she is entitled.



                               Respectfully submitted this 29th day of October 2020,
                                     Sarah Howard Jenkins
                                     Ark. Sup. Ct. Reg. No. 97046
                                     SARAH HOWARD JENKINS, PLLC
                                     P.O. Box 242694
                                     Little Rock, AR 72223
                                     Telephone: (501) 406-0905
                                     Email address: sarah@shjenkinslaw.com
                                     Attorney for Plaintiff




                                                  15
